Citation Nr: 1530390	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  11-17 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a right shoulder disorder.  

3.  Entitlement to service connection for a right hip disorder.  

4.  Entitlement to service connection for bronchitis.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from April 2006 to August 2006, June 2007 to April 2008, and February 2009 to February 2010.  

These matters come before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The rating decision denied entitlement to service connection for PTSD, a traumatic brain injury, a right shoulder disorder, a right thumb sprain, right hip pain, right knee pain, tinnitus, and bronchitis.  The Veteran filed a notice of disagreement in February 2010.  

An April 2011 rating decision granted the Veteran's claims of entitlement to service connection for tinnitus and a right thumb sprain.  He was provided with a statement of the case regarding the issues of entitlement to service connection for PTSD, a traumatic brain injury, a right shoulder disorder, right hip pain, right knee pain, and bronchitis.  The Veteran perfected his appeal with a June 2011 VA Form 9 in which he limited his appeal to the issues of entitlement to service connection for PTSD, a right shoulder disorder, right hip pain, and bronchitis.  

The Board notes that in June 2011, the Veteran filed a notice of disagreement with the portion of a March 2011 rating decision that denied psoriasis and a left knee condition.  The Veteran was provided with a statement of the case in March 2013.  However, the Veteran did not perfect an appeal in regard to these issues and, therefore, they are not properly before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Per his request in his June 2011 substantive appeal (VA Form 9), the Veteran was scheduled to testify at a Board hearing before a Veterans Law Judge sitting at the RO on April 15, 2015.  However, prior to the hearing, an April 2, 2015, Report of General Information shows that the Veteran requested that the in-person Board hearing be rescheduled as a video-conference hearing at the Honolulu VARO, if possible.  An April 3, 2015, letter to the Veteran reflects that he was placed on the list of persons wishing to appear for a video-conference hearing; however, there is no indication that he has been scheduled for such hearing.  Therefore, a remand is necessary to afford the Veteran his requested Board video-conference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing at the Honolulu, Hawaii, VARO before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

